Citation Nr: 0218794	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  95-19 105	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from December 1978 to 
December 1985.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board remanded 
this claim to the RO for additional development in 
December 2000.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was 
responsible for submitting such evidence, and attempted to 
obtain and fully develop all other evidence necessary for 
that claim's equitable disposition. 

2.  The veteran does not currently have a low back 
disorder that is related to his period of active service.

3.  Arthritis of the lumbar spine did not manifest to a 
compensable degree within a year of the veteran's 
discharge from service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.655 (2002). 


 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is 
entitled to service connection for a low back disorder.  
In a rating decision dated August 1994, the RO denied the 
veteran entitlement to this benefit, and thereafter, the 
veteran appealed the RO's decision.  

As explained in its December 2000 Remand, while the appeal 
was pending, the President signed into law legislation 
that eliminates the need for a claimant to submit a well-
grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a 
claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  Further, during the pendency 
of this appeal, in August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the 
law or regulations most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this case, in a letter 
dated March 2001, the RO informed the veteran of the 
change in the law and explained that it was developing and 
would reconsider his claim pursuant to that law.  
Thereafter, as explained in greater detail below, the RO 
indeed undertook all development necessary to comply with 
the notification and assistance requirements of the VCAA.  
As well, the RO reconsidered the veteran's claim pursuant 
to the VCAA.  In light of the foregoing, the Board's 
decision to proceed in adjudicating the veteran's claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of 
the information needed to substantiate his claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 10 Vet. App. 183 
(2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  For instance, after the veteran filed his 
service connection claim, the RO informed the veteran by 
letters dated March 1994 and October 1994 that his service 
medical records had been requested and that if he had any 
such records in his possession, he should send them to the 
RO.  In another letter dated July 1996, the RO informed 
the veteran that the Records Processing Center was having 
difficulty locating his service medical records for 
service rendered from 1978 to 1981.  To aid in the search 
efforts, the RO asked the veteran to complete the enclosed 
NA Forms 13055.  The RO also asked the veteran to submit 
any service medical records or other military records he 
had in his possession if they showed treatment for his 
claimed disorder.  In a letter dated August 1997, the RO 
requested the veteran to submit records of low back 
treatment rendered after service and to identify the names 
and addresses of all medical providers who rendered that 
treatment.  Finally, in a letter dated March 2001, the RO 
advised the veteran that if he wished to establish 
entitlement to compensation, he needed to submit evidence 
showing that he had an injury or disease in service and a 
current disability that is related to that injury or 
disease.  The RO again requested the veteran to identify 
the names and addresses of all medical providers who 
rendered back treatment, or to complete the enclosed forms 
authorizing the release of their treatment records so that 
the RO could obtain and associate them with the claims 
file.

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
of the evidence relevant to his claim.  See 38 U.S.C. § 
5103A (West Supp. 2002).  For instance, the RO provided 
the veteran multiple opportunities to identify pertinent 
evidence for the RO to secure and associate with the 
veteran's claims file.  However, in a written statement 
received in April 1994, the veteran indicated that he had 
not received any treatment for his claimed disorder.  In 
addition, the RO provided the veteran multiple 
opportunities to undergo a VA examination, during which an 
examiner would have discussed the etiology of any back 
disorder shown to exist, but the veteran failed to report 
to these examinations.  

The Board acknowledges that, during the pendency of this 
appeal, the veteran moved and reported three different 
addresses and, as a result of these changes, some of the 
RO's correspondence to the veteran was returned as 
undeliverable.  However, in each case in which 
correspondence was returned, the RO remailed it to one or 
two of the other addresses of record until it eventually 
reached the veteran. 
 
Given that VA notified the veteran of the evidence needed 
to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and attempted to 
obtain and fully develop all other evidence necessary for 
the claim's equitable disposition, the Board must now 
decide the merits of that claim.

The veteran seeks service connection for a low back 
disorder.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be presumed if 
it is shown that the veteran served continuously for 90 
days or more during a period of war or during peacetime 
after December 31, 1946, and arthritis became manifest to 
a degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1112(a), 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).

The veteran in this case had active service from December 
1978 to December 1985.  In his application for 
compensation received in November 1993, he initially 
asserted that he developed this disorder after being 
involved in an automobile accident in July 1982.  The 
veteran's service medical records confirm that the veteran 
suffered multiple injuries in a motor vehicle accident in 
1982; however, none of these injuries involved the 
veteran's lower back.

Subsequently, in a notice of disagreement received in 
September 1994 and a VA Form 9 received in June 1995, the 
veteran asserted that he injured his low back during his 
first three years of service, from 1978 to 1981.  
Unfortunately, personnel from the National Personnel 
Records Center were unable to locate the veteran's records 
from this period of service.  However, for the sake of 
further discussion, the Board accepts that the veteran 
injured his back during this period.    

According to a written statement received from the veteran 
in April 1994, since discharge, the veteran has not sought 
low back treatment.  Moreover, during VA general medical 
and joints examinations in July 1994, he did not express 
low back complaints and no examiner noted a low back 
disorder.  To merit an award of service connection under 
38 U.S.C.A. § 1131, the veteran must submit competent 
evidence establishing the existence of a present 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is simply 
no evidence other than the veteran's assertions 
establishing that he currently has a low back disorder 
that is related to his period of active service.  
Unfortunately, these assertions, alone, may not be 
considered a competent diagnosis of a current disability 
or competent evidence of a nexus.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that laypersons 
are not competent to offer medical opinions).  

In light of the foregoing, the Board finds that the 
veteran does not currently have a low back disorder that 
is related to his period of active.  The Board also finds 
that service connection may not be presumed for arthritis 
of the lumbar spine in this case because there is no 
evidence of record establishing that this disease 
manifested to a compensable degree within one year of the 
veteran's separation from service.  In fact, there is no 
evidence of record establishing that the veteran has ever 
been diagnosed with this disease.  Based on these 
findings, the Board concludes that a low back disorder was 
not incurred in or aggravated by active service and may 
not be presumed to have been so incurred. 

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a low back 
disorder.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of 
the doubt in the resolution of this claim and this claim 
must be denied. 


ORDER

Service connection for a low back disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

